Citation Nr: 0619359	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  00-07 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chronic otitis.  

2.  Entitlement to service connection for residuals of head 
trauma.  

3.  Entitlement to a compensable evaluation for a right hip 
disability.  

4.  Whether the discontinuance of vocational rehabilitation 
benefits under the provisions of Chapter 31, Title 38, United 
States Code, was proper.  



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from February 1965 to December 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


The RO advised the veteran that he was scheduled for a 
hearing at the RO before a Veterans Law Judge (VLJ) on May 
10, 2002.  This is commonly known as a travel Board hearing.   
However, in April 2002 he requested that the hearing be 
rescheduled and he requested more than thirty days notice for 
the new hearing date.  Then, the RO advised him of a travel 
Board hearing scheduled for September 9, 2002.  But, in a 
letter to the RO dated August 30, 2002, he reported having 
just received notice of the new hearing date and would be 
unable to attend that hearing.  

The Board remanded this case in October 2002 to afford the 
veteran an opportunity to testify at a hearing at the RO 
before a Veterans Law Judge (VLJ).  This is commonly known as 
a travel Board hearing.  

In a December 2003 Board remand it was noted that the veteran 
was scheduled for a travel Board hearing in September 2003 
but that he did not appear due to health reasons.  The case 
was remanded to provide him with an additional opportunity to 
testify at a travel Board hearing.  

Subsequently, the veteran did not attend a travel Board 
hearing scheduled in December 2004.  He was rescheduled for a 
travel Board hearing on February 17, 2006, but submitted a 
letter dated February 6, 2006, requesting that this travel 
Board hearing be rescheduled.  Also on file is a letter from 
the veteran dated May 1, 2006, indicating that he still 
desired to testify at a travel Board hearing.  

Since it appears that the veteran did not testify at a travel 
Board hearing in February 2006 but still desires the 
opportunity to do so, he should be given that opportunity.  

Also, if possible, the RO is requested to provide the veteran 
with more than 30 days notice of any scheduled travel Board 
hearing.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a travel Board 
hearing at the earliest opportunity.  
Notify him of the date, time and location 
of the hearing.  Put a copy of this 
letter in the claims file.  If, for 
whatever reason, he decides that he no 
longer wants this type of hearing before 
a VLJ (or any other type of hearing 
before the Board), then he should 
indicate this in writing and it, too, 
should be documented in the claims file.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

